Title: To George Washington from Jonathan Rhea, 14 January 1793
From: Rhea, Jonathan
To: Washington, George

 

Sir
Monmouth County New Jersey January the 14th 1793

If my zeal and I hope faithfull services during the late Revolution, my exertions in detecting the treachery of Depeyster, and what I then and still do believe to have been an intended assassination, entitules me to the liberty of recommending, or the soliciting a favor, if it can be granted with propriety, I shall beg leave to ask the appointment of my brother James Rhea to the commission of an Ensign in the now standing army, I wish not to deceive nor to recommend improperly, my brothers character during the late war, was that of a good soldier, he was young but in the Militia of this county, he was a volunteer in the late unfortunate action under General St Clair with the Indians, and from the information of some of my old brother officers he there behaved well. I have the honor to be with the most affecte regard & respect Your Obdt Servt

Jonathan Rhea

